DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 11 recites a negative limitation by stating that “only one single injector is provided” thereby excluding additional injectors as are allowed by claim 1 and the transitional term “comprising”.  MPEP 2163(I)(B) states “ While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  The original specification does not disclose limiting the method to only one injector for the entire engine.  The original specification limits the invention just to a single injector for the at least two cylinders being encompassed by the invention.  Therefore, the claim is rejected under 35 U.S.C. 112(a).  For the purposes of examination, the examiner will assume that the limitation of claim 11 does have support in the original specification.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 12-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Beck et al. (USPN 5,477,830).  

Regarding claim 1, Beck teaches a method for operating an internal combustion engine (column 5, lines 7-23, among others), the method comprising:
providing at least two cylinders (figures 1 and 2, elements 11 and 12) and a single injector (figures 1 and 2, element 71) for central point injection of fuel into an air intake connected to the cylinders (column 4, lines 53-59; figure 2, elements 71, 76, 11, and 12.  This is an intended use limitation; if the prior art is capable of performing the intended use, it will read on the limitation.); and
specifying for each of the at least two cylinders, an injection quantity of the fuel and a starting time of the injection and set as a function of the present engine load and / or the present engine speed (column 5, lines 24-61).

Regarding claim 2, Beck teaches the method according to claim 1, wherein an end time of the injection is specified (column 5, lines 24-48) and by means of its injection quantity, a starting time is specified (column 5, lines 24-34).

Regarding claim 6, Beck teaches an internal combustion engine comprising:
at least two cylinders (figures 1 and 2, elements 11 and 12);
a single injector (figures 1 and 2, element 71) for central point injection of fuel into an air intake that is connected to the at least two cylinders (column 4, lines 53-59; figure 2, elements 71, 76, 11, and 12.  This is an intended use limitation; if the prior art is capable of performing the intended use, it will read on the limitation.); and
a control unit (figure 1, element 28; column 4, lines 40-52) for carrying out the method according to claim 1 (column 5, lines 24-61.  This is an intended use limitation; if the prior art is capable of performing the intended use, it will read on the limitation.).

Regarding claim 12, Beck teaches the method according to claim 1, wherein the injection quantity is set as a function of the present engine load (column 6, lines 4-18) and the present engine speed (column 5, lines 24-34).

Regarding claim 13, Beck teaches the method according to claim 1, wherein the starting time corresponds to an angular position of a crankshaft of the internal combustion engine (column 5, lines 10-34).

Regarding claim 14, Beck teaches the method according to claim 1, wherein the starting time is assigned using a position and/or rotational speed sensor (column 5, lines 9-48 teach starting time being assigned based on a position; column 4, lines 2-5 teach a position sensor).

Regarding claim 15, Beck teaches the method according to claim 1, wherein the present engine load is determined based on a pressure and a temperature in the air intake (column 3, line 63 – column 4, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (USPN 5,477,830) in view of Streit et al. (USPN 4,266,261).

Regarding claim 3, Beck teaches the method according to claim 1, wherein the injector is a unit injector (figures 1 and 2, element 71; column 4, lines 40-43), which upon an electronic command conveys fuel to an injection nozzle (figure 2, element 82, column 4, liens 6-10; column 4, line 59-column 5, line 2).  

Beck is silent as to the injector having a coil for moving a plunger, which upon a stroke movement conveys fuel to an injection nozzle, and wherein the starting time of the injection, an end time and / or an injection quantity are set on the basis of a temporal current profile of the coil of the injector.

Streit teaches a method wherein the injector (abstract; figure 3, elements 20 and 21) has a coil (abstract; column 1, lines 43-47) for moving a plunger (abstract; column 1, lines 48-52; the plunger in being interpreted as a plunger. This is an intended use limitation; if the prior art is capable of performing the intended use, it will read on the limitation.), which upon a stroke movement conveys fuel to an injection nozzle (abstract, column 1, lines 8-11; column 1, lines 43-47; column 3, lines 1-9), and wherein the starting time of the injection, an end time and / or an injection quantity are set on the basis of a 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine and fuel injection method of Beck with the fuel injection method of Streit since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, Beck is simply silent on the structure and current control of the fuel injector.  Streit teaches the structure and explicitly teaches the current control of the fuel injector such that applying the movement of the plunger/armature described in Streit in order to control the flow of fuel through the nozzle of the injector in Beck would be easy to apply and cause successful operation of the fuel injectors in Beck.  Beck states that the injection pulses are controlled by the electronic controller and Streit clearly describes how the current in the pulses need to be applied from the controller in order to operate the fuel injector.  Therefore, one of ordinary skill in the art would be able to combine the teachings of Beck and Streit in order to improve the engine operation of Beck.

Regarding claim 4, the modified method of Beck teaches the method according to claim 3.  

Beck is silent as to wherein the starting time of the injection, the end time and / or the injection quantity are set as a function of a plunger return time of the plunger.

Streit teaches the method wherein the starting time of the injection, the end time and / or the injection quantity are set as a function of a plunger return time of the plunger (column 4, line 45 – column 5, line 11).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine and fuel injection method of Beck with the fuel injection method of Streit since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, Beck is simply silent on the structure and current 

Regarding claim 5, the modified method of Beck teaches the method according to claim 4.  

Beck is silent as to wherein the plunger return time is reduced by increasing the slope of the current profile of the current induced via the coil after de- energization effecting the stroke movement.

Streit teaches a method wherein the plunger return time is reduced by increasing the slope of the current profile of the current induced via the coil after de- energization effecting the stroke movement (figure 2b, see I at t.sub.k; column 4, line 3 – column 5, line 11, specifically column 4, lines 45-49).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine and fuel injection method of Beck with the fuel injection method of Streit since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, Beck is simply silent on the structure and current control of the fuel injector.  Streit teaches the structure and explicitly teaches the current control of the fuel injector such that applying the movement of the plunger/armature described in Streit in order to control the flow of fuel through the nozzle of the injector in Beck would be easy to apply and cause successful operation of the fuel injectors in Beck.  Beck states that the injection pulses are controlled by the electronic controller and Streit clearly describes how the current in the pulses need to be applied from the controller in order to operate the fuel injector.  Therefore, one of ordinary skill in the art would be able to combine the teachings of Beck and Streit in order to improve the engine operation of Beck.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (USPN 5,477,830) in view of Glavmo et al. (USPN 5,995,356).

Regarding claim 7, Beck teaches the internal combustion engine according to claim 6, wherein the injector is a unit injector (figures 1 and 2, element 71; column 4, lines 40-43) that conveys fuel to an injection nozzle (figure 2, element 82, column 4, liens 6-10; column 4, line 59-column 5, line 2).  

Beck is silent as to the injector having a plunger that conveys the fuel to an injection valve during a stroke movement, and with a coil that in an energized state causes the stroke movement of the plunger towards the injection valve. 

Glavmo teaches injection device having a plunger (figure 1, element 61) that conveys the fuel to an injection valve during a stroke movement (column 3, lines 53-59), and with a coil that in an energized state causes the stroke movement of the plunger towards the injection valve (column 4, lines 1-42).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine and fuel injection device of Beck with the fuel injection device of Glavmo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Beck is simply silent on the structure of the injector and control circuit of the injector.  Glavmo teaches the circuit used to control the injection of fuel by the plunger.  Using the circuit elements of Glavmo to control the injector of Beck would improve the control of the injector and the operation of the engine.  Therefore, the combination of Glavmo and Beck would be obvious to one of ordinary skill in the art.    

Regarding claim 8, the modified device of Beck teaches the internal combustion engine according to claim 7.  

Beck is silent as to the device further comprising a circuit connected in parallel with the injector for increasing the slope of the current profile of the current induced via the coil after de-energization of the coil, and for limiting a voltage at a control unit connection of the injector.

Glavmo teaches a device further comprising a circuit connected in parallel with the injector (figure 3, elements 3, 4, and 6; column 4, line 64 – column 5, line 9) for increasing the slope of the current profile of the current induced via the coil after de-energization of the coil (column 4, lines 52-63. This is an intended use limitation; if the prior art is capable of performing the intended use, it will read on the limitation.), and for limiting a voltage at a control unit connection of the injector (column 4, line 64 – column 5, line 9. This is an intended use limitation; if the prior art is capable of performing the intended use, it will read on the limitation.).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine and fuel injection device of Beck with the fuel injection device of Glavmo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Beck is simply silent on the structure of the injector and control circuit of the injector.  Glavmo teaches the circuit used to control the injection of fuel by the plunger.  Using the circuit elements of Glavmo to control the injector of Beck would improve the control of the injector and the operation of the engine.  Therefore, the combination of Glavmo and Beck would be obvious to one of ordinary skill in the art.    

Regarding claim 9, the modified device of Beck teaches the internal combustion engine according to claim 8.  

Beck is silent as to the circuit having a freewheeling diode and a Zener diode that is connected in series and in an opposite direction, or a semiconductor switch connected in series to a diode for the dissipation of the energy stored in the coil (this species is not elected).

Glavmo teaches the circuit having a freewheeling diode (figure 3, element 3) and a Zener diode (figure 3, element 4) that is connected in series and in an opposite direction (column 4, line 64 – column 5, line 9; figure 3, elements 3 and 4), or a semiconductor switch connected in series to a diode for the dissipation of the energy stored in the coil (this species is not elected).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine and fuel injection device of Beck with the fuel injection device of Glavmo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Beck is simply silent on the structure of the injector and control circuit of the injector.  Glavmo teaches the circuit used to control the injection of fuel by the plunger.  Using the circuit elements of Glavmo to control the injector of Beck would improve the control of the injector and the operation of the engine.  Therefore, the combination of Glavmo and Beck would be obvious to one of ordinary skill in the art.    

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (USPN 5,477,830) in view of Hammerschmidt et al. (PG Pub 2016/0252543).

Regarding claim 10, Beck teaches the internal combustion engine according to claim 6, further comprising a sensor connected to the control unit to determine a position of a crankshaft and / or an engine speed (abstract; column 4, lines 2-5, among other locations). 

Beck is silent as to the sensor detecting position of the crank shaft and/or engine speed based on a magnet wheel coupled to the crankshaft.

Hammerschmidt teaches a sensor detecting position of the crank shaft and/or engine speed based on a magnet wheel coupled to the crankshaft (abstract; paragraphs 24, 25, and 30).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine and fuel injection device of Beck with the sensor of Hammerschmidt since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using a known sensor with a magnet wheel, such as a Hall effect sensor, is well known on a crankshaft of an engine, to detect speed or position of the crankshaft.  Hammerschmidt teaches these details of a sensor and states that they may be used with a rotating object, such as a crankshaft, for which a speed is to be measured (paragraph 24) and that the data can be fed to an engine control module (paragraph 30).  This is the exact application that is required by Beck.  Therefore, one of ordinary skill in the art would be able to apply this known technique to the engine of Beck.  

Regarding claim 16, Beck teaches the method according to claim 1, wherein the present engine load is determined by a control unit connected to the single injector and a TMAP sensor located in the air intake (column 3, line 63 – column 4, line 10 state that pressure and temperature in the air intake are input into and used by the controller to control the engine; column 6, lines 4-18 state that the controller determines the present engine load; figure 1, element 28 is the controller, elements 22 and 24 are the TMAP sensor connected to 28 by wires 30, and element 71 is the single fuel injector connected to 28 by element 42).

Beck is silent as to wherein the control unit is connected to a variable reluctance sensor.

Hammerschmidt teaches wherein the control unit is connected to a variable reluctance sensor (abstract; paragraphs 16, 17, and 30).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine and fuel injection device of Beck with the sensor of Hammerschmidt since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using a known sensor, such as a variable .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (USPN 5,477,830).

Regarding claim 11, Beck teaches the method according to claim 1, wherein one single injector is provided (figures 1 and 2, element 71).

Beck is silent as to wherein only one single injector is provided.

Beck discloses the claimed invention except for the engine having only one injector.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the number of fuel injectors in the engine to only one, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).  In this case, the additional fuel injectors in Beck are only duplicates of element 71 and perform the same function as element 71; therefore, one of ordinary skill in the art would know to omit these fuel injectors if they were not desired.  

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 

Regarding applicant’s argument that Beck teaches three injectors and not only one single injector for the entire engine and therefore Beck does not read on claim 1, the examiner disagrees.  Beck teaches “at least two cylinders and a single injector for central point injection of fuel into an air intake connected to the cylinders” duplicated three times for each of the three injectors.  Claim 1 has used the transitional phrase “comprising” which, as stated in MPEP 2111.03(I), is “inclusive or open-ended and does not exclude additional, unrecited elements or method steps” and “other elements may be added and still form a construct within the scope of the claim”.  Therefore, applicant’s argument that the presence of injectors 72 and 73 are evidence that Beck does not anticipate each and every element of claim 1 is an argument to a feature which is not claimed.  

Regarding applicant’s argument that Beck fails to teach or suggest "specifying for each of the at least two cylinders, an injection quantity of the fuel and a starting time of the injection and set as a function of the present engine load and / or the present engine speed”, the examiner disagrees.  In column 5, lines 31-34, Beck states “The actual pulse duration will, of course, vary depending upon the amount of fuel demanded by the engine 10 as detected by the throttle sensor and upon engine speed”.  As is known in the art and explicitly stated in the first sentence of the abstract of Beck, controlling injection pulse timing and duration controls the distribution of fuel into each cylinder of an engine such that a precise quantity can be allocated based on the demand, or load, and speed of the engine.  Therefore, Beck does anticipate the limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747